DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification does not appear to teach or discuss a gripper with a first, second and third configuration as claimed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first configuration of the gripper having the first, second and third configurations of claim 36 as well as the limitations of the dependent claims 37-40 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fein (PN 3211944).
With regards to claim 21, Fein teaches a device comprising an extrusion head (Fig. 1, welding apparatus extrudes electrode E through a channel and out of an orifice towards a work surface) having a first longitudinal axis that extends in a direction along which a build material (E) is extruded and a gripper (spring elements 31) configured to apply at least two opposing lateral forces to the build material and is configured to move along the longitudinal axis in a first and second direction towards and away from the extrusion orifice (col 3 ln 67-col 4 ln 6).
With regards to the limitation in the preamble that the device is “for additive manufacturing”, this limitation is interpreted as a recitation of purpose or intended use of the device.  The body of claim 21 fully and intrinsically sets forth all of the structural limitations of the claimed invention and thus the limitation “for additive manufacturing” is not interpreted as a positive limitation.  See MPEP 2111.02.
With regards to claim 22, Fein teaches that the gripper includes a first surface portion and a second surface portion that apply the at least two opposing lateral forces (Fig. 2, 3, see plurality of elements separated by slots 33).
With regards to claim 23, Fein teaches a hollow clamping ring that fully surrounds or forms a collar on the work piece (Fig. 2, 3) which is interpreted to read upon a collet.
With regards to claims 26 and 28, Fein teaches that the device comprises a tube (11) having an inner surface configured to contact the gripper elements via springs (43) (annulus 45 interpreted as the gripping element comprising a plurality of springs) and cause the gripping element to apply the at least two opposing lateral forces as the gripper moves in relation to the tube in the first direction (Fig. 1, col 3 ln 22-46).

Claim(s) 21-25 and 36-40 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Koveshnikov (PN 4165829).
With regards to claim 21, Koveshnikov teaches a device comprising an extrusion head (Fig. 4-6, 9, welding apparatus extrudes material (2) through a 
With regards to the limitation in the preamble that the device is “for additive manufacturing”, this limitation is interpreted as a recitation of purpose or intended use of the device.  The body of claim 21 fully and intrinsically sets forth all of the structural limitations of the claimed invention and thus the limitation “for additive manufacturing” is not interpreted as a positive limitation.  See MPEP 2111.02.
With regards to claim 22, Koveshnikov teaches that the gripper includes a first surface portion and second surface portion (portions around the aperture (8) through which material is clamped) that apply opposing lateral forces to clamp and allow the element to push the material.
With regards to claim 23, Koveshnikov teaches that the clamps are collars by having an aperture (8) for passage of the material and thus are interpreted to read upon a collet.
With regards to claims 24 and 25, Koveshnikov teaches a helically threaded hollow guide member (36) in contact with the gripper (Fig. 10) configured to cause the gripper to move along the longitudinal axis and through which material is passed.
With regards to claim 36, Koveshnikov teaches a device comprising an extrusion head (Fig. 4-6, 9, welding apparatus extrudes material (2) through a channel and out of an orifice towards a work surface) and a gripper (clamp plate elements 7) wherein the clamp elements are designed such that when actuated by drive (6) the clamps move in a first and second direction towards and away from the extrusion orifice (col 8 ln 10-26, reciprocation) relative to the extrusion head.  Koveshnikov teaches that the device comprises an actuator (21) which can change the orientation of a given clamp and thus change whether the clamp moves relative to the rod of material in either the first or second direction or applies opposing lateral forces to the rod so that the rod moves in conjunction with the gripper towards the extrusion head (Fig. 6, 9).
With regards to the limitation in the preamble that the device is “for additive manufacturing”, this limitation is interpreted as a recitation of purpose or intended use of the device.  The body of claim 36 fully and intrinsically sets forth all of the structural limitations of the claimed invention and thus the limitation “for additive manufacturing” is not interpreted as a positive limitation.  See MPEP 2111.02.
With regards to claim 37, Koveshnikov teaches that the longitudinal axis extends in a direction along which the rod of material is extruded (Fig. 4-6).
With regards to claim 38, Koveshnikov teaches the first and second directions being towards and away from the head (Fig. 4-6).
With regards to claim 39, Koveshnikov teaches that the clamps are collars by having an aperture (8) for passage of the material and thus are interpreted to read upon a collet.
With regards to claim 40, Koveshnikov teaches a helically threaded guide member (36) in contact with the gripper (Fig. 10) configured to cause the gripper to move along the longitudinal axis.


Claim(s) 21-27 and 29-34 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hsu (Pub No 2017/0189982).
With regards to claim 21, Hsu teaches a device comprising an extrusion head (Abstract, Fig. 2, Fig. 9b, welding apparatus extrudes material (42) through a channel and out of an orifice towards a work surface) and a gripper (collet 123) applying opposing lateral forces via tines (124) wherein the gripper is designed such that when actuated by drive (125) the clamps move in a first and second direction towards and away from the extrusion orifice (Fig. 9a, 9b, ¶ 0046) relative to the extrusion head.  
With regards to the limitation in the preamble that the device is “for additive manufacturing”, this limitation is interpreted as a recitation of purpose or intended use of the device.  The body of claim 21 fully and intrinsically sets forth all of the structural limitations of the claimed invention and thus the limitation “for additive manufacturing” is not interpreted as a positive limitation.  See MPEP 2111.02.
With regards to claims 22 and 23, Hsu teaches a collet (collet 123) applying opposing lateral forces via tines (124) to a rod of material (42) wherein the collet has a first configuration in which the opening has a first width (open Fig. 9A) and a configuration in which the opening has a second width smaller than the first (closed Fig. 9b).
With regards to claim 24, Hsu teaches a lead screw (helically threaded element 125) coupled to the collet and configured to cause the collet to move (Fig. 9b).
With regards to claim 25, Hsu teaches the lead screw has a hollow core through which material feeds (Fig. 9b).
With regards to claims 26 and 27, Hsu teaches that the device comprises a tube having an inner camming surface (128) which acts upon the collet to transition between the opened and closed positions (Fig. 9b, ¶ 0046).
With regards to claim 29, Hsu teaches a device comprising an extrusion head (Abstract, Fig. 2, Fig. 9b, welding apparatus extrudes material (42) through a channel and out of an orifice towards a work surface) and a collet (collet 123) applying opposing lateral forces via tines (124) to a rod of material (42) wherein the collet has a first configuration in which the opening has a first width (open Fig. 9A) and a configuration in which the opening has a second width smaller than the first (closed Fig. 9b).  
With regards to the limitation in the preamble that the device is “for additive manufacturing”, this limitation is interpreted as a recitation of purpose or intended use of the device.  The body of claim 29 fully and intrinsically sets forth 
With regards to claim 30, Hsu teaches that the device has a longitudinal axis that extends along the rod of material and the collet is configured to move along the axis in a first and second direction towards and away from the orifice (Fig. 9A, 9B).
With regards to claim 31, Hsu teaches a lead screw (helically threaded element 125) coupled to the collet and configured to cause the collet to move (Fig. 9b).
With regards to claim 32, Hsu teaches the lead screw has a hollow core through which material feeds (Fig. 9b).
With regards to claims 33-34, Hsu teaches that the device comprises a tube having an inner camming surface (128) which acts upon the collet to transition between the opened and closed positions (Fig. 9b, ¶ 0046).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27 and 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (Pub No 2014/0328963) in view of Hsu (Pub No 2017/0189982).
With regards to claim 21, Mark teaches a device for moving build material (filament) in a three-dimensional printing system (Abstract) in which the filament is fed with one or more linear feed mechanisms along a path towards an extrusion head (Fig. 1b, 1c, ¶ 0009).  Mark teaches that the linear feed mechanism may be one of a variety of feed mechanisms including a pair of frictional rollers or conveyors, a feeding track, gravity, hydraulic or other pressure, etc. (¶ 0009).  While Mark teaches that a variety of known linear feed 
In a similar field of endeavor, Hsu teaches a device for linear feeding of an elongated material.  Hsu teaches a device comprising an extrusion head (Abstract, Fig. 2, Fig. 9b, welding apparatus extrudes material (42) through a channel and out of an orifice towards a work surface) and a gripper (collet 123) applying opposing lateral forces via tines (124) wherein the gripper is designed such that when actuated by drive (125) the clamps move in a first and second direction towards and away from the extrusion orifice (Fig. 9a, 9b, ¶ 0046) relative to the extrusion head.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the linear feed mechanism of Hsu in the device of Mark as both relate to linear feed mechanisms of elongated materials presenting a reasonable expectation of success, and Mark teaches using any of a variety of known mechanisms prompting one of ordinary skill to look to related art.
With regards to claims 22 and 23, Hsu teaches a collet (collet 123) applying opposing lateral forces via tines (124) to a rod of material (42) wherein the collet has a first configuration in which the opening has a first width (open Fig. 9A) and a configuration in which the opening has a second width smaller than the first (closed Fig. 9b).
With regards to claim 24, Hsu teaches a lead screw (helically threaded element 125) coupled to the collet and configured to cause the collet to move (Fig. 9b).
With regards to claim 25, Hsu teaches the lead screw has a hollow core through which material feeds (Fig. 9b).
With regards to claims 26 and 27, Hsu teaches that the device comprises a tube having an inner camming surface (128) which acts upon the collet to transition between the opened and closed positions (Fig. 9b, ¶ 0046).
With regards to claim 29, Mark teaches a device for moving build material (filament) in a three-dimensional printing system (Abstract) in which the filament is fed with one or more linear feed mechanisms along a path towards an extrusion head (Fig. 1b, 1c, ¶ 0009).  Mark teaches that the linear feed mechanism may be one of a variety of feed mechanisms including a pair of frictional rollers or conveyors, a feeding track, gravity, hydraulic or other pressure, etc. (¶ 0009).  While Mark teaches that a variety of known linear feed mechanisms Mark does not explicitly teach an example of a pair of conveyors or feeding track.
In a similar field of endeavor, Hsu teaches a device for linear feeding of an elongated material.  Hsu teaches a device comprising an extrusion head (Abstract, Fig. 2, Fig. 9b, welding apparatus extrudes material (42) through a channel and out of an orifice towards a work surface) and a collet (collet 123) applying opposing lateral forces via tines (124) to a rod of material (42) wherein the collet has a first configuration in which the opening has a first width (open Fig. 9A) and a configuration in which the opening has a second width smaller than the first (closed Fig. 9b).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the linear feed 
With regards to claim 30, Hsu teaches that the device has a longitudinal axis that extends along the rod of material and the collet is configured to move along the axis in a first and second direction towards and away from the orifice (Fig. 9A, 9B).
With regards to claim 31, Hsu teaches a lead screw (helically threaded element 125) coupled to the collet and configured to cause the collet to move (Fig. 9b).
With regards to claim 32, Hsu teaches the lead screw has a hollow core through which material feeds (Fig. 9b).
With regards to claims 33-34, Hsu teaches that the device comprises a tube having an inner camming surface (128) which acts upon the collet to transition between the opened and closed positions (Fig. 9b, ¶ 0046).
With regards to claim 35, the tube and extrusion head of Hsu are distinct parts and as such are separable and/or would be obvious to make separable to allow for disassembly, cleaning or repair of the part.  Barring a showing of unexpected results it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the tube as separable and thus generally movable from the extrusion head.  See MPEP 2144.04 V. C.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (Pub No 2014/0328963) in view of Hsu (Pub No 2017/0189982) as applied to claim 26 above, and further in view of Maruyama et al. (PN 6705789).
With regards to claim 28, Mark in view of Hsu teaches a device for linearly advancing an elongated material using a collet and a camming tube, but does not explicitly teach that the tube is configured to move along the longitudinal axis relative to the extrusion head.  Hsu teaches that the device functions similar to a mechanical pencil collet system (¶ 0046).
In a similar field of endeavor of advancing elongated materials through the use of a collet feeding mechanism, Maruyama teaches an improved device for the support and feeding of materials using a collet (Abstract, Fig. 1-4).  Maruyama teaches including a slide member (10) which is contoured to cause the collet to expand or retract based upon relative movement therewith and is configured to move in the longitudinal direction relative to the outlet of the device (Abstract, Fig. 1-8).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the improved collet and sliding tube design of Maruyama in the device of Mark in view of Hsu as Hsu teaches that the device is similar to that of a mechanical pencil presenting a reasonable expectation of success, and doing so improves the feeding of elongated materials yielding predictable results.


Claims 21-25 and 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (Pub No 2014/0328963) in view of Koveshnikov (PN 4165829).
With regards to claim 21, Mark teaches a device for moving build material (filament) in a three-dimensional printing system (Abstract) in which the filament is fed with one or more linear feed mechanisms along a path towards an extrusion head (Fig. 1b, 1c, ¶ 0009).  Mark teaches that the linear feed mechanism may be one of a variety of feed mechanisms including a pair of frictional rollers or conveyors, a feeding track, gravity, hydraulic or other pressure, etc. (¶ 0009).  While Mark teaches that a variety of known linear feed mechanisms Mark does not explicitly teach an example of a pair of conveyors or feeding track.
In a similar field of endeavor, Koveshnikov teaches a device for linear feeding of an elongated material.  Koveshnikov teaches a device comprising an extrusion head (Fig. 4-6, 9, welding apparatus extrudes material (2) through a channel and out of an orifice towards a work surface) and a gripper (clamp plate elements 7) wherein the clamp elements are designed such that when actuated by drive (6) the clamps move in a first and second direction towards and away from the extrusion orifice (col 8 ln 10-26, reciprocation) relative to the extrusion head.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the linear feed mechanism of Koveshnikov in the device of Mark as both relate to linear feed mechanisms of elongated materials presenting a reasonable expectation of success, and Mark teaches 
With regards to claim 22, Koveshnikov teaches that the gripper includes a first surface portion and second surface portion (portions around the aperture (8) through which material is clamped) that apply opposing lateral forces to clamp and allow the element to push the material.
With regards to claim 23, Koveshnikov teaches that the clamps are collars by having an aperture (8) for passage of the material and thus are interpreted to read upon a collet.
With regards to claims 24 and 25, Koveshnikov teaches a helically threaded hollow guide member (36) in contact with the gripper (Fig. 10) configured to cause the gripper to move along the longitudinal axis and through which material is passed.
With regards to claim 36, Mark teaches a device for moving build material (filament) in a three-dimensional printing system (Abstract) in which the filament is fed with one or more linear feed mechanisms along a path towards an extrusion head (Fig. 1b, 1c, ¶ 0009).  Mark teaches that the linear feed mechanism may be one of a variety of feed mechanisms including a pair of frictional rollers or conveyors, a feeding track, gravity, hydraulic or other pressure, etc. (¶ 0009).  While Mark teaches that a variety of known linear feed mechanisms Mark does not explicitly teach an example of a pair of conveyors or feeding track.
In a similar field of endeavor, Koveshnikov teaches a device for linear feeding of an elongated material.  Koveshnikov teaches a device comprising an extrusion head (Fig. 4-6, 9, welding apparatus extrudes material (2) through a channel and out of an orifice towards a work surface) and a gripper (clamp plate elements 7) wherein the clamp elements are designed such that when actuated by drive (6) the clamps move in a first and second direction towards and away from the extrusion orifice (col 8 ln 10-26, reciprocation) relative to the extrusion head.  Koveshnikov teaches that the device comprises an actuator (21) which can change the orientation of a given clamp and thus change whether the clamp moves relative to the rod of material in either the first or second direction or applies opposing lateral forces to the rod so that the rod moves in conjunction with the gripper towards the extrusion head (Fig. 6, 9).
With regards to the limitation in the preamble that the device is “for additive manufacturing”, this limitation is interpreted as a recitation of purpose or intended use of the device.  The body of claim 36 fully and intrinsically sets forth all of the structural limitations of the claimed invention and thus the limitation “for additive manufacturing” is not interpreted as a positive limitation.  See MPEP 2111.02. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the linear feed mechanism of Koveshnikov in the device of Mark as both relate to linear feed mechanisms of elongated materials presenting a reasonable expectation of success, and Mark teaches using any of a variety of known mechanisms prompting one of ordinary skill to look to related art.
With regards to claim 37, Koveshnikov teaches that the longitudinal axis extends in a direction along which the rod of material is extruded (Fig. 4-6).
With regards to claim 38, Koveshnikov teaches the first and second directions being towards and away from the head (Fig. 4-6).
With regards to claim 39, Koveshnikov teaches that the clamps are collars by having an aperture (8) for passage of the material and thus are interpreted to read upon a collet.
With regards to claim 40, Koveshnikov teaches a helically threaded guide member (36) in contact with the gripper (Fig. 10) configured to cause the gripper to move along the longitudinal axis.


Claims 21-23, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (Pub No 2014/0328963) in view of Fein (PN 3211944).
With regards to claim 21, Mark teaches a device for moving build material (filament) in a three-dimensional printing system (Abstract) in which the filament is fed with one or more linear feed mechanisms along a path towards an extrusion head (Fig. 1b, 1c, ¶ 0009).  Mark teaches that the linear feed mechanism may be one of a variety of feed mechanisms including a pair of frictional rollers or conveyors, a feeding track, gravity, hydraulic or other pressure, etc. (¶ 0009).  While Mark teaches that a variety of known linear feed mechanisms Mark does not explicitly teach an example of a pair of conveyors or feeding track.
In a similar field of endeavor, Fein teaches a device for linear feeding of an elongated material.  Fein teaches a device comprising an extrusion head (Fig. 1, welding apparatus extrudes electrode E through a channel and out of an orifice towards a work surface) having a first longitudinal axis that extends in a direction along which a build material (E) is extruded and a gripper (spring elements 31) configured to apply at least two opposing lateral forces to the build material and is configured to move along the longitudinal axis in a first and second direction towards and away from the extrusion orifice (col 3 ln 67-col 4 ln 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the linear feed mechanism of Fein in the device of Mark as both relate to linear feed mechanisms of elongated materials presenting a reasonable expectation of success, and Mark teaches using any of a variety of known mechanisms prompting one of ordinary skill to look to related art.
With regards to claim 22, Fein teaches that the gripper includes a first surface portion and a second surface portion that apply the at least two opposing lateral forces (Fig. 2, 3, see plurality of elements separated by slots 33).
With regards to claim 23, Fein teaches a hollow clamping ring that fully surrounds or forms a collar on the work piece (Fig. 2, 3) which is interpreted to read upon a collet.
With regards to claims 26 and 28, Fein teaches that the device comprises a tube (11) having an inner surface configured to contact the gripper elements via springs (43) (annulus 45 interpreted as the gripping element comprising a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GALEN H HAUTH/Primary Examiner, Art Unit 1742